Citation Nr: 1540467	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable rating for pterygium, bilateral eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The Board notes that one of the issues addressed at the June 2015 hearing was entitlement to service connection for erectile dysfunction.  However, the RO granted service connection for erectile dysfunction in an August 2015 rating decision, and therefore, the issue is no longer before the Board as the benefit sought was granted in full.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the claim was certified on appeal as one solely for anxiety disorder.  Given the evidence of record, the Board has recharacterized the claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Specifically, the evidence shows that the Veteran has had multiple psychiatric diagnoses, to include major depression with psychotic features (see VA discharge summary dated April 13, 1992) and mood disorder (see VA treatment record dated November 23, 2011).

At the Board hearing, the Veteran testified that he was in the middle of firefights in service (see Hearing Transcript at 8) and his representative essentially asserted that the Veteran suffers from "nervous conditions" due to the direct exposure to the dangers of war during the Veteran's service in Vietnam (see Hearing Transcript at 6).  The Board finds that the Veteran should be afforded a VA examination on remand in order to clarify any currently present psychiatric diagnosis, and the examiner should opine on whether any such psychiatric disability is related to the Veteran's military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Furthermore, at a VA general medical examination in September 1992, the Veteran reported being treated for major depression for ten years.  However, it does not appear that those records are currently associated with the claims file, and thus, they should be obtained on remand pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the GERD issue, the Veteran's representative contends that the Veteran has GERD caused by his service-connected disabilities, to include prostate cancer, diabetes, and neuropathy, and alternatively, caused by the Veteran's medication for those disabilities.  See Hearing Transcript at 9.  The Board finds that the Veteran should be afforded a VA examination on remand in order to clarify if the Veteran has a diagnosis of GERD, and the examiner should opine on whether any currently present GERD is related to the Veteran's military service, to include consideration of the theory of secondary service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Turning to the pterygium issue, the Veteran contends that his eyesight has worsened throughout the years.  He testified at the hearing that he had upcoming eye examinations scheduled in August and September.  See Hearing Transcript at 4.  Because those records are not currently associated with the claims file and are potentially relevant to his increased rating claim, they should be obtained on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Then, the Veteran should be afforded a new VA eye examination, to include consideration of those treatment records, and the examiner should indicate whether or not the Veteran currently has bilateral eye pterygium and, if so, whether or not any pterygium present caused visual impairment, disfigurement, conjunctivitis, or other findings.  

In light of the remand, any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a psychiatric, gastrointestinal, or eye condition.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.

Specifically, obtain all relevant, updated VA treatment records or private treatment records, to include any psychiatric records from the ten years prior to his discharge from a VA facility in April 1992 and eye treatment records from August and September 2015.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a current psychiatric disorder and whether any such disorder is related to service.  The examiner should identify all psychiatric diagnoses present.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.

Following review of the claims file and examination of the Veteran, the examiner should opine on whether any diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include consideration of the Veteran's contentions that he has a psychiatric disability because he was involved in firefights and was exposed to the dangers of war in Vietnam.  The examiner should provide the reasoning for the conclusions reached.

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present GERD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any GERD.  Then, the examiner should provide an opinion with respect to any current GERD, as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that he has GERD secondary to one of his service-connected disabilities or GERD caused by medication for those disabilities.

The examiner should opine on whether any diagnosed gastrointestinal disability is related to, or aggravated by, the Veteran's service-connected disabilities, to include prostate cancer, diabetes, and neuropathy.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA eye examination to determine the current level of severity of the Veteran's service-connected bilateral eye pterygium.  The examiner should opine on whether any pterygium present result in visual impairment, disfigurement, conjunctivitis, or other findings in the Veteran.

If no pterygium is currently present, then the examiner should explicitly state that finding.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All opinions expressed should be accompanied by supporting rationales.

5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

